Exhibit 10.1

 

FIFTH AMENDMENT, dated as of October 24, 2007 (this “Amendment”), to the Credit
Agreement dated as of November 30, 2004 (as heretofore amended, supplemented, or
otherwise modified, the “Credit Agreement”) among NEENAH PAPER, INC., a Delaware
corporation (the “Parent”), each subsidiary of the Parent listed as a “Borrower”
on the signature pages thereto (together with the Parent, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto, the lenders party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as agent for the Lenders (in such
capacity, the “Agent”), and J.P. Morgan Securities Inc., as the exclusive
arranger and sole bookrunner (“Book-Runner”).

 

The Credit Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement. The Lenders party hereto are willing to
amend the Credit Agreement as set forth herein on the terms and subject to the
conditions set forth herein. Capitalized terms used but not defined herein have
the meanings assigned to them in the Credit Agreement, including after giving
effect to the amendments set forth in this Amendment.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.           Amendments to Section 1.1 of the Credit Agreement.   Upon
effectiveness of this Amendment in accordance with Section 4 hereof, Section 1.1
of the Credit Agreement is hereby amended as follows:

 

(a)           by deleting the last sentence of the definition of “Total
Commitment” and inserting the following in lieu thereof:

 

As of the Fifth Amendment Effective Date, the Total Commitment is $210,000,000.

 

(b)           by adding the following new definitions in their appropriate
alphabetical order:

 

Fifth Amendment shall mean that certain Fifth Amendment dated as of October 24,
2007 by and among the Borrowers, the Guarantors, the Agent and the Lenders
pursuant to which the Agreement was amended.

 

Fifth Amendment Effective Date shall mean October 24, 2007.

 

SECTION 2.           Other Agreements and Amendment to Schedule 1.1A of the
Credit Agreement. Upon the effectiveness of this Amendment in accordance with
Section 4 hereof, (a) the Total Commitment is increased by the amount of
$30,000,000 such that the Total Commitment

 

1

--------------------------------------------------------------------------------


 

equals $210,000,000, (b) the Commitment of each Lender is set forth opposite its
name on Schedule 1.1A attached to this Amendment, (c) Schedule 1.1A of the
Credit Agreement shall be deleted in its entirety and Schedule 1.1A attached to
this Amendment shall be substituted in lieu thereof, (d) the permitted future
increase in the Total Commitment pursuant to Section 2.15 of the Credit
Agreement equals $15,000,000, and (e) the notice required to be delivered by the
Borrowers pursuant to Section 2.15(a) of the Credit Agreement is hereby waived
with respect to the $30,000,000 increase in the Total Commitment being
implemented concurrent with effectiveness of this Amendment.

 

SECTION 3.           Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Credit Parties represent and warrant to
the Agent and each of the other Lender Parties that, as of the Effective Date
(defined below):

 

(a)           the representations and warranties of the Credit Parties set forth
in Section 5 of the Credit Agreement are true and correct in all material
respects on and as of the Effective Date with the same effect as if made on and
as of the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date,
and except for any change of facts expressly permitted under the provisions of
the Credit Agreement and the other Documents;

 

(b)           no Default has occurred and is continuing under the Credit
Agreement; and

 

(c)           this Amendment has been duly executed and delivered by the Credit
Parties and the Credit Agreement, as amended hereby, constitutes a legal, valid
and binding obligation of the Credit Parties, enforceable against the Credit
Parties in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 4.           Conditions to Effectiveness of Amendment. This Amendment
shall become effective as of the date (the “Effective Date”) on which each of
the following conditions has been satisfied:

 

(a)           the Agent shall have received counterparts of this Amendment that,
when taken together, bear the signatures of the Credit Parties and all the
Lenders;

 

(b)           the Agent shall have received payment of any and all fees owing in
connection with this Amendment, including a commitment increase fee payable to
each Lender whose Commitment is being increased pursuant to this Amendment in
the amount of 20 basis points (0.2%) on the amount of such increase.

 

(c)           to the extent invoiced, the Lenders, the Agent and the Book-Runner
shall have received payment or reimbursement of their out-of-pocket expenses in
connection with this Amendment and any other out-of-pocket expenses of the
Lenders, the Agent or the Book-Runner required to be paid or reimbursed pursuant
to the Credit Agreement, including the reasonable fees, charges and
disbursements of counsel for the Agent;

 

2

--------------------------------------------------------------------------------

 


 

(d)           the Borrowers shall have delivered to the Agent such certificates
of authorized officers of the Borrowers and the Guarantors, certificates of
Governmental Authorities, certified copies of the certificates of incorporation,
formation, bylaws and operating agreements, as applicable, of the Borrowers and
the Guarantors (or certified confirmation that no amendments, modifications or
revisions have been to those previously certifies and delivered to the Agent, as
applicable), certified copies of resolutions of the directors, managers or
members, as applicable of the Borrowers and the Guarantors and such other
documents, instruments and agreements as the Agent shall require to evidence the
valid corporate existence and authority to conduct business of the Borrowers and
the Guarantors and the due authorization, execution and delivery of this
Amendment any other documents related to this Amendment and any other legal
matters relating to the Borrowers, the Guarantors, any Subsidiary or the other
Loan Documents by the Borrowers and/or the Guarantors, all in a form and
substance reasonable satisfactory to the Agent and its counsel;

 

(e)           the Borrowers shall have delivered to the Agent a favorable
opinion of Powell Goldstein LLP, counsel to the Borrowers and the Guarantors
dated as of the Effective Date, addressed to the Agent and the Lenders and
covering such matters in connection with the foregoing as the Agent or the
Lenders may reasonably request, in a form and substance reasonably satisfactory
to the Agent and its counsel; and

 

(f)            the Borrowers shall have delivered to the Agent new duly
completed and executed Revolving Credit Notes dated as the Effective Date for
each Lender who has increased its Commitment pursuant to this Amendment, and in
each case payable to the order of such Lender.

 

SECTION 5.           Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend, or otherwise affect the rights and remedies of the Agent or
the other Lender Parties under the Credit Agreement or any other Loan Document
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. This Amendment shall
apply and be effective with respect only to the matters expressly referred to
herein, and nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement.

 

SECTION 6.           APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.           Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original but all of
which when taken together shall constitute but one and the same instrument.
Delivery of an executed signature page of this

 

3

--------------------------------------------------------------------------------

 


 

Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 8.           Costs and Expenses. The Borrowers agree to reimburse the
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Agent actually incurred.

 

SECTION 9.           Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 10.         Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 11.         No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Amendment.

 

SECTION 12.         Ratification of Guaranty. Each Guarantor hereby consents to
this Amendment and hereby confirms and agrees that (a) notwithstanding the
effectiveness of this Amendment, the Guaranty is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of this Amendment, each reference in
the Guaranty to the “Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment, and (b) the Loan Documents to which it
is a party and all of the Collateral described therein do, and shall continue
to, secure the payment of all of the Obligations secured thereby.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the day and year first written
above.

 

 

NEENAH PAPER, INC., as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC., as a
Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC, as a
Borrower

 

By:  Neenah Paper, Inc., as its sole member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

NEENAH PAPER INTERNATIONAL
HOLDING COMPANY, LLC, as a Borrower

 

By: Neenah Paper, Inc., as its sole member

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------

 


 

 

NEENAH PAPER INTERNATIONAL, LLC, as
a Borrower

 

By:

Neenah Paper International Holding
Company, LLC, as its sole member

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FVC, INC., as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FR, LLC, as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA, as
a Guarantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------

 


 

 

JPMORGAN CHASE BANK, N.A., individually
and as Agent

 

 

 

 

 

By:

 

 

 

   Jeff A. Tompkins

 

 

   Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Collateral Agent,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO FIFTH AMENDMENT DATED AS OF OCTOBER 24, 2007 TO THE NEENAH
PAPER CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of Institution:

 

 

 

WELLS FARGO FOOTHILL, L.L.C.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO FIFTH AMENDMENT DATED AS OF OCTOBER 24, 2007 TO THE NEENAH
PAPER CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of Institution:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO FIFTH AMENDMENT DATED AS OF OCTOBER 24, 2007 TO THE NEENAH
PAPER CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of Institution:

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO FIFTH AMENDMENT DATED AS OF OCTOBER 24, 2007 TO THE NEENAH
PAPER CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of Institution:

 

 

 

RBS BUSINESS CAPITAL, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO FIFTH AMENDMENT DATED AS OF OCTOBER 24, 2007 TO THE NEENAH
PAPER CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of Institution:

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO FIFTH AMENDMENT DATED AS OF OCTOBER 24, 2007 TO THE NEENAH
PAPER CREDIT AGREEMENT DATED AS OF NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of Institution:

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------

 